El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
El peticionario apeló de una sentencia de la corte inferior qne declaró sin lugar una petición de certiorari inter-puesta con el fin de que se revisaran ciertas resoluciones de la Corte Municipal de San Juan, Sección Segunda, dicta-das en un procedimiento sobre venta condicional.
El peticionario había comprado a la mercantil Zorrilla, Sáenz y Compañía un automóvil. Del precio que había sido convenido quedó a deber cierta cantidad que debía sa-tisfacer en plazos iguales, empezando el primer pago en noviembre 19, 1925. La venta tenía el carácter de condi-cional, de acuerdo con lo que determina la Ley No. 61 de 1916 sobre ventas condicionales, según fué enmendada por la Ley No. 40, aprobada en junio 27, 1925. La cantidad aplazada fué cedida luego a la corporación “Commercial Credit Company,” quedando ésta subrogada en los dere-chos de la sociedad vendedora.
El peticionario dejó de satisfacer del crédito adeudado varios plazos vencidos, haciendo un total de $119.86. La corporación cesionaria acudió entonces a la corte municipal y siguiendo el procedimiento que establece dicha ley sobre ventas condicionales, pidió por incumplimiento de las con-diciones del contrato de venta que se citara a las partes in-teresadas para una audiencia y que se ordenara la incau-tación por el marshal del automóvil y se entregara a la Commercial Credit Company.
El comprador no compareció a la audiencia que fué acordada y la corte en diciembre 8, 1926, resolvió de acuerdo con lo solicitado. El márshal no pudo, sin embargo, cumplir la orden de la corte por no encontrar el automóvil en po-der del comprador, y entretanto dicho comprador ofreció *133al márslial la referida suma de $119.86 con el fin de dar por cumplida la condición del contrato y no tuviera que ejecutar dicha orden.
El marshal se negó a recibir dicha suma fundándose en que' la orden de la corte no le autorizaba para hacerlo y en-tonces el comprador, después de acudir a la otra sección de la corte municipal y consignar los $119.86, en diciem-bre 16, 1926, presentó una moción a la Corte Municipal, Sección Segunda, y basándose en la consignación que había hecho solicitó el sobreseimiento de las diligencias sobre in-cautación y entrega del carro a la corporación cesionaria. Esta moción no aparece que fuese resuelta por la corte municipal, y en diciembre 23, 1926, la corporación “Commercial Credit Company,” alegando que el márshal devol-vió la orden con el diligenciamiento de no haber podido en-contrar el automóvil y que teniendo conocimiento exacto del sitio donde se encontraba, pedía que dicho márshal pro-cediera a su entrega. La corte municipal en diciembre 24, 1926, resolvió de conformidad. En diciembre 29, 1926, el comprador recurrió de nuevo a la Corte Municipal, Sección Segunda, insistiendo en haber hecho el pago mediante la consignación y en haber ofrecido a la corporación cesiona-ria los gastos del procedimiento montantes a $3.25, solici-tando la entrega del automóvil. La corte municipal, sección segunda, finalmente, en enero 4, 1927, mediante una resolu-ción fundada, denegó la moción. A fin de que se revisa-ran estas resoluciones se acudió por el comprador a la corte inferior mediante certiorari, y la corte declaró sin lugar el recurso resolviendo en síntesis que si bien la can-tidad de $119.86 que consignó el comprador cubría el total de los plazos, no comprendía los gastos originados por el retiro y almacenaje del vehículo, incluyendo entre éstos los gastos y honorarios del abogado de que se valió la Commercial Credit Company ante la corte municipal para el retiro del automóvil del poder del comprador.
*134Existe una cláusula eu el contrato de las partes que dice así:
“Que si el Vendedor o sus sucesores tomasen posesión del ¡vehículo mencionado de acuerdo con el párrafo anterior de este contrato, dicho Vendedor o sus sucesores dejarán dicho vehículo por el término de los siguientes treinta días a la disposición del Comprador, durante cuyo término el Comprador podrá obtenerlo nuevamente mediante- el pago completo del importe total de todos los plazos que aún queden sin pagar, más los gastos originados por el retiro- y almacenaje de dicho vehículo. ’ ’
Este acuerdo de los interesados en cuanto a la retención por .el vendedor del vehículo por un término de treinta días, durante el cual el comprador o su cesionario podía dar cumplimiento al contrato y subsiguientemente recibir los bienes, está provisto por el artículo 6 de la ley sobre ventas condicionales. En dicho artículo se prescribe ade-más el procedimiento a seguir para que el vendedor pueda recuperar los bienes muebles o semovientes cuando el com-prador ha faltado a las condiciones del contrato, pudiendo retenerlos por el indicado término de treinta días' Tal procedimiento fué seguido por el vendedor. El comprador no compareció a la vista que fué señalada por la corte municipal, sección segunda, y la corte ordenó la entrega del vehículo al vendedor, sujeto a las demás disposiciones de la ley. La orden de la corte no pudo cumplirse por no en-contrarse el automóvil en poder del comprador, y días des-pués se hizo la consignación de la suma de $119.86 de los plazos adeudados y cuya falta de pago dió origen al proce-dimiento establecido. Sin embargo, aquella suma no incluía los gastos a que se refería el convenio. Y no es como alega el apelante que no habiéndose cumplido la orden de la corte no existían gastos. El último párrafo del artículo 6 antes citado dice: “Al recibir el márshal de la corte la declaración jurada mencionada, cobrará por derechos la suma de tres dollars que cancelará en sellos de rentas in-ternas y la cual cantidad incluye la anotación del asunto en *135la secretaría de la corte.” Además, según el contrato los plazos vencidos devengaban el interés del 12 por ciento annal y los devengados basta la fecba de la consignación no fneron incluidos. La consignación en tales condiciones no liberaba al comprador de sn obligación y la corte, municipal tnvo razón al dictar nna segunda resolución ordenando la entrega del vehículo al vendedor. Más tarde, el 29 de diciembre de 1925, el comprador condicional nuevamente in-sistió, basándose en la consignación y en baber ofrecido los $3 en concepto de costas, en que se sobreseyeran las dili-gencias sobre retiro y se le entregara el referido automó-vil, pero ya en aquella fecba habían transcurrido varios días desde que el automóvil estaba en poder del vendedor y ni siquiera aparece que se ofrecieran pagar los gastos de almacenaje y los intereses devengados.
Es conveniente aclarar que aunque la corte inferior in-cluye entre los gastos que debe pagar el comprador, hono-rarios de abogado, sin embargo, ni la ley ni el convenio es-tablecen tal obligación.

Por todo lo expuesto, debe confirmarse la sentencia ape-lada.